 Case: 4:19-cv-00550-SNLJ Doc. #: 41 Filed: 07/08/20 Page: 1 of 2 PageID #: 269




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

 JESSIE SAMUEL RUFUS BENFORD, )
                              )
                              )
          Plaintiff,          )
                              )
      vs.                     )                  Case No. 4:19cv550 SNLJ
                              )
 SCHNEIDER NATIONAL           )
 CARRIERS, INC.,              )
                              )
          Defendants.         )

                            MEMORANDUM and ORDER

       Plaintiff, acting pro se, filed a memorandum to the clerk, docketed as “motion for

subpoena” [#35], and stating that he “motions this Honorable Court to subpoena phone

records of plaintiff from phone company T Mobile (Metro PC) for court purposes. 3

subpoenas.” He then attached a blank subpoena.

       Although plaintiff may ask the Clerk’s Office to sign and serve his subpoenas for

him, plaintiff must send the Clerk subpoenas that have already been filled out with the

necessary information—including service information for the subpoena, the address at

which any production of documents should be made, and a concise description of the

records sought. Plaintiff is advised that he should call the Clerk’s Office with any

questions regarding this procedure.
Case: 4:19-cv-00550-SNLJ Doc. #: 41 Filed: 07/08/20 Page: 2 of 2 PageID #: 270




     Accordingly,

     IT IS HEREBY ORDERED that plaintiff’s motion for subpoena is DENIED.

     Dated this   8th day of July, 2020.


                                           STEPHEN N. LIMBAUGH, JR.
                                           UNITED STATES DISTRICT JUDGE




                                           2
